SUPREME COURT
OF
Nevapa

CLERK’S ORDER

(O07 <giRBes

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOSEPH R. CELLURA, AN No. 84912
INDIVIDUAL; MICHAEL F. GHISELLI,
AN INDIVIDUAL; AND TARSIN

MOBILE INC., & ( LL ibe

Appellants,
ve. OCT 24 2022
27 HEALTH HOLDINGS CORP., A
NEVADA CORPORATION, F/K/A LORD
GLOBAL CORPORATION,
SUCCESSOR TO BIG FOOT PROJECTS
INVESTMENT INC.,

   

BLIZAREIH A. BROINN

 

Respondent.

 

 

ORDER DISMISSING APPEAL AS ABANDONED

After the settlement judge reported that the parties had agreed
to a settlement, this court entered an order directing appellants to file a
stipulation or motion to dismiss this appeal or otherwise inform this court
of the status of this appeal within 30 days. To date, appellants have not
responded to our order or otherwise communicated with this court.
Accordingly, cause appearing, we dismiss this appeal as abandoned.

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

BY: Ca Qidvou

ce: Hon. Nancy L. Allf, District Judge
James A. Kohl, Settlement Judge
Brandon L. Phillips, Attorney At Law, PLLC
Hutchison & Steffen, LLC/Las Vegas
Eighth District Court Clerk

22-3340}